 401307 NLRB No. 58CARPENTERS LOCAL 98-T (PERMACRETE PRODUCTS)1All December dates are in 1991 unless otherwise stated. All otherdates are in 1992 unless otherwise stated.2George Allen Construction Co. is party to a collective-bargainingagreement with Cement Masons Local 502.Tile, Marble, Terrazzo Finishers, Granite Cutters,and Shopmen, Local 98-T, United Brotherhood
of Carpenters and Joiners of America, AFL±
CIO and Permacrete Products CorporationCement Masons', Rock Asphalt and CompositionFloor Furnishers' Local Union No. 502 of the
Operative Plasterers, Cement Masons Institute
of America, AFL±CIO and Permacrete Prod-ucts Corporation. Cases 13±CD±451 and 13±CD±452April 30, 1992DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTThe charges in this Section 10(k) proceeding werefiled January 21, 1992, by the Employer, Permacrete
Products Corporation, alleging that the Respondent,
Tile, Marble, Terrazzo Finishers, Granite Cutters, and
Shopmen, Local 98-T, United Brotherhood of Car-
penters and Joiners of America, AFL±CIO (Granite
Cutters Local 98-T), violated Section 8(b)(4)(D) of the
National Labor Relations Act by engaging in pro-
scribed activity with an object of forcing the Employer
to assign certain work to employees it represents rather
than to employees represented by Cement Masons',
Rock Asphalt and Composition Floor Furnishers'
Local Union No. 502 of the Operative Plasterers, Ce-
ment Masons Institute of America, AFL±CIO (Cement
Masons Local 502), and that Cement Masons Local
502 violated Section 8(b)(4)(D) of the National Labor
Relations Act by engaging in proscribed activity with
an object of forcing the Employer to assign certain
work to employees it represents rather than to employ-
ees represented by Granite Cutters Local 98-T. The
hearing was held February 7, 1992, before Hearing Of-
ficer Bruce Standish.The National Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer, a Delaware corporation, is engagedin the manufacture and installation of precast mau-
soleum crypts, lawn crypts, and railroad foundations.
During the calendar year prior to the hearing, the Em-
ployer, from its South Holland, Illinois facility, derived
gross revenues in excess of $50,000 from its sales and
performance of services to customers directly outside
the State of Illinois. The parties stipulate, and we find,
that the Employer is engaged in commerce within the
meaning of Section 2(6) and (7) of the Act and thatGranite Cutters Local 98-T and Cement Masons Local502 are labor organizations within the meaning of Sec-
tion 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeThe Employer manufactures individual mausoleumcrypts at its South Holland facility. The Employer and
Granite Cutters Local 98-T are parties to a collective-
bargaining agreement, effective November 19, 1990,
through November 18, 1993, covering the Employer's
employees who work at the Employer's facility and
employees involved in sealing the Employer's crypts at
cemeteries.On December 10, 1991,1the Employer entered intoa contract with a general contractor, George Allen
Construction Co., to manufacture, set, install, and seal
mausoleum crypts at the Holy Sepulchre Cemetery in
Worth, Illinois.2Shortly thereafter, the Employerbegan installing and sealing crypts at the Holy Sep-
ulchre site using employees represented by Granite
Cutters 98-T.On December 16, after the Employer had com-menced operations at the Holy Sepulchre site, Harold
Mosel, business agent for Cement Masons Local 502,
approached Michael Little, the Employer's general
foreman, and stated that the work being performed at
the site by the Employer's employees has always be-
longed to employees represented by Cement Masons
Local 502, and that he did not want employees rep-
resented by Granite Cutters Local 98-T to perform that
work. On December 23, Mosel again approached Little
at the Holy Sepulchre site, repeated his claim that the
work being performed by Granite Cutters Local 98-T
has always belonged to employees represented by Ce-
ment Masons Local 502, and added that he believed
Cement Masons Local 502 would be awarded this
work. Mosel showed Little a letter from a jurisdiction
board, dated in 1986, awarding certain crypt sealing
work in Calumet City, Illinois, to employees rep-
resented by Cement Masons Local 502. Little told
Mosel to contact Emil Quaglia, business agent for
Granite Cutters Local 98-T. Mosel responded that he
had tried to contact Quaglia but his call was not re-
turned. Mosel added that if he was unable to contact
Quaglia he would bring this matter before the ``joint
board,'' and that Cement Masons Local 502 would
picket the Holy Sepulchre jobsite if the matter was not
resolved.On December 30, Mosel had another conversationwith Little at the Holy Sepulchre site. Mosel again 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3On January 31, Cement Masons Local 502 filed with the Regiona motion to quash the notice of hearing and attached to the motion
to quash a purported disclaimer of interest in performing the work
in dispute. On February 5, the Regional Director denied the motion
to quash. At the hearing, Cement Masons Local 502 did not renew
its motion to quash, but moved that its previously denied motion to
quash and its purported disclaimer of interest be admitted into evi-
dence. The motion to quash was admitted into evidence but the pur-
ported disclaimer was rejected.claimed that the work belonged to employees rep-resented by Cement Masons Local 502 and stated that
Cement Masons Local 502 would picket the site if the
matter was not resolved.On January 6, James Matt, the Employer's generalmanager, had a conversation at the jobsite with
Quaglia and Robert Wesselhoff, business agent for Ce-
ment Masons Local 502. Wesselhoff told Matt that the
work being performed by the Employer at this site
clearly belonged to employees represented by Cement
Masons Local 502. Matt responded that the Employer
would continue to use employees represented by Gran-
ite Cutters Local 98-T at the Holy Sepulchre site.By mailgram dated January 13, Cement MasonsLocal 502 accused the Employer of not paying the
proper area standard wages. The mailgram requested
the Employer to state whether it was complying with
area standards, but also stated the following:We have no interest in organizing your employeesor in securing a collective bargaining agreement.
If you fail to demonstrate, we will have no alter-
native but to so inform the public that you fail to
comply with area standards.This prevailing wage rate inquiry is not a claimfor the work and only involves compliance with
area standards.On January 17, Matt called Cement Masons Local502 President Gerald Horejs concerning the mailgram.
Matt explained that he was confused by the mailgram
in light of Wesselhoff's previous claim that the work
be assigned to Cement Masons Local 502. Matt asked
Horejs to clarify what Cement Masons Local 502
wanted. Horejs replied that Cement Masons Local 502
wanted the Employer to assign the work to employees
represented by Cement Masons Local 502 and that it
also wanted employees represented by Granite Cutters
Local 98-T removed from the jobsite.On January 20, Cement Masons Local 502 picketedthe Holy Sepulchre jobsite with signs stating that the
Employer does not pay the prevailing wage rate in the
area. The picketing continued for a week.By letter dated January 20, Granite Cutters Local98-T informed the Employer that it was aware that Ce-
ment Masons Local 502 was demanding that the Em-
ployer assign the crypt sealing work to employees rep-
resented by Cement Masons Local 502. The letter fur-
ther stated that Granite Cutters Local 98-T ``will take
all necessary action, including striking and picketing
the job site, to protect our work jurisdiction, and de-
mand that you take no action towards transferring the
work.''On January 21, Little and Mosel spoke again con-cerning the disputed work. Mosel told Little that he
had rejected an offer by Quaglia to allow one em-
ployee represented by Cement Masons Local 502 toperform the crypt sealing work at the jobsite. Moselstated that he would remove the pickets only if two
employees represented by Cement Masons Local 502
were assigned to work at the site.At the hearing, Mosel testified that he believed thatCement Masons Local 502 should be performing the
disputed work.The parties have stipulated that there is no agreed-upon or approved method for voluntary adjustment of
the dispute.B. Work in DisputeThe work in dispute involves the sealing of modularprecast concrete burial crypts at the Holy Sepulchre
Cemetery in Worth, Illinois.C. Contentions of the PartiesThe Employer contends that Cement Masons Local502 failed to disclaim interest in the disputed work,
that reasonable cause exists to believe that Cement
Masons Local 502 violated Section 8(b)(4)(D) of the
Act, and that the work in dispute should be awarded
to employees represented by Granite Cutters Local 98-
T based on the factors of collective-bargaining agree-
ments, employer preference and past practice, and
economy and efficiency of operations.Cement Masons Local 502 contends that it has dis-claimed interest in the disputed work and that its only
interest is in preservation of the prevailing area stand-
ards wage.3Cement Masons Local 502 further con-tends that reasonable cause to believe that it has vio-
lated Section 8(b)(4)(D) of the Act does not exist be-
cause it has engaged only in area standards picketing.
It also argues that the contract between the Employer
and Granite Cutters Local 98-T is purely a plant con-tract that does not cover construction work, and there-
fore does not control this site or assignment.D. Applicability of the StatuteBefore the Board may proceed with a determinationof a dispute pursuant to Section 10(k) of the Act, it
must be satisfied that there is reasonable cause to be-
lieve that Section 8(b)(4)(D) of the Act has been vio-
lated and that the parties have not agreed upon a meth-
od for the voluntary adjustment of the dispute.As discussed above, on December 23 and 30, Moseltold Little that Cement Masons Local 502 claimed that
the work in dispute belonged to employees it rep- 403CARPENTERS LOCAL 98-T (PERMACRETE PRODUCTS)4It is well established that picketing falls within the scope of Sec.8(b)(4)(D) so long as one object is to coerce an employer to assign
work to employees represented by a particular union rather than to
employees represented by another union. See, e.g., Teamsters Local50 (Schnabel Foundation), 295 NLRB 68 (1989). Thus, it is irrele-vant whether another object of the picketing might have been to
maintain area standards. See Plasterers Local 594 (Tectonics Engi-neering), 286 NLRB 259, 260 (1987).5The Employer moved to strike portions of Cement Masons Local502's brief for failing to comply with the provisions of Sec.
102.67(d) of the Board's Rules and Regulations. We deny the Em-
ployer's motion, and find that the portions of the brief in question
do not warrant striking.6Cement Masons Local 502 does have a collective-bargainingagreement with the general contractor at the Holy Sepulchure site,
George Allen Construction Co.resents. Mosel further stated that Cement MasonsLocal 502 would picket the jobsite if the dispute was
not resolved in its favor. On January 6, Wesselhoff
told Matt that the disputed work belonged to Cement
Masons Local 502.Further, although Cement Masons Local 502's Janu-ary 13 mailgram stated that its interest was not in
claiming the work for its members but only in ensuring
that the Employer complied with area standards, the
mailgram did not serve to effectively disclaim interest
in the work in dispute because Cement Masons Local
502 subsequently engaged in conduct inconsistent with
its disclaimer. Specifically, Horejs told General Man-
ager Matt on January 17 that Cement Masons Local
502 wanted the Employer to assign the work to em-
ployees it represents and to remove from the site em-
ployees represented by Granite Cutters Local 98-T.We also note that 3 days later, on January 20, Ce-ment Masons Local 502 picketed the jobsite. While the
pickets stated only that the Employer did not pay the
prevailing area wage rate, it is apparent that at least
one object of the picketing was to obtain the disputed
work for employees represented by Cement Masons
Local 502, as indicated by Mosel's earlier threats to
picket, by Wesselhoff and Horejs' claims that the work
belonged to employees represented by Cement Masons
Local 502, and, most importantly, by Mosel's state-
ment on January 21 that the pickets would be removed
only if two employees represented by Cement Masons
Local 502 were assigned to perform the work in dis-
pute.4Additionally, we note that at the hearing, Moseltestified that he believed Cement Masons Local 502
should be performing the work in dispute.Finally, Granite Cutters Local 98-T informed theEmployer by letter dated January 20 that it would take
all necessary action, including striking and picketing
the jobsite, to protect its work jurisdiction with respect
to Cement Masons Local 502's demand for the work
in dispute.In light of the foregoing, we find reasonable causeto believe that Cement Masons Local 502 and Granite
Cutters Local 98-T each have violated Section
8(b)(4)(D). We also find pursuant to the parties' stipu-
lation that there exists no agreed-upon method for vol-
untary adjustment of the dispute within the meaning of
Section 10(k) of the Act. Accordingly, we find that thedispute is properly before the Board for determina-tion.5E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of the dispute.1. Collective-bargaining agreementsThe Employer has a collective-bargaining agreementwith Granite Cutters Local 98-T, effective November
19, 1990, through November 18, 1993. Article I of the
agreement states that the agreement applies only to the
Employer's plant in South Holland, Illinois. On page
28 of the agreement, under the heading ``MEMO OF
UNDERSTANDING ATTACHED TO AGREE-
MENT,'' the agreement states: ``When crypts are de-
livered and set at the cemetery, crypt sealing will be
done by Permacrete employees.''The Employer does not have a collective-bargainingagreement with Cement Masons Local 502.6We findthat the factor of collective-bargaining agreements fa-
vors an award to employees represented by Granite
Cutters Local 98-T.2. Employer preference and past practiceGeneral Manager Matt testified that the Employerprefers to assign the work in dispute to employees rep-
resented by Granite Cutters Local 98-T. Matt further
testified that since 1985 the Employer has performed
its crypt sealing work using employees represented by
Granite Cutters Local 98-T. We find that the factor
ofemployer preference and past practice favors an

award to employees represented by Granite Cutters
Local 98-T.3. Relative skillsMatt testified that employees represented by GraniteCutters Local 98-T have the necessary skills to per-
form the work in dispute. The Employer concedes, 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
however, that employees represented by Cement Ma-sons Local 502 also have the necessary skills to per-
form the work in dispute. We find that the factor of
relative skills does not favor an award either to em-
ployees represented by Granite Cutters Local 98-T or
to employees represented by Cement Masons Local
502.4. Economy and efficiency of operationsMatt testified that it is more economical and effi-cient for the Employer to perform the work in dispute
using employees represented by Granite Cutters Local
98-T rather than using employees represented by Ce-
ment Masons Local 502. Specifically, Matt stated that
employees represented by Granite Cutters Local 98-T
work on the entire installation process, including the
setting, mixing, sealing, and sweeping out of the
crypts, that these employees have the skills to perform
each of the tasks involved in the installation process,
and that these employees work together in performing
all the tasks involved. Cement Masons Local 502 stip-
ulated that employees it represents would perform only
the crypt sealing function. Thus, by performing the
work in dispute using employees represented by Gran-
ite Cutters Local 98-T, the Employer will have all of
its employees working together on the entire projectrather than having certain employees idle while other
employees perform the crypt sealing aspect of the in-
stallation process. We find that the factor of economy
and efficiency of operations favors an award to em-
ployees represented by Granite Cutters Local 98-T.ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by Granite Cutters
Local 98-T are entitled to perform the work in dispute.We reach this conclusion relying on the factors of col-lective-bargaining agreements, employer preference
and past practice, and economy and efficiency of oper-
ations. In making this determination, we are awarding
the work to employees represented by Granite Cutters
Local 98-T, not to that union or its members. The de-
termination is limited to the controversy that gave rise
to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of Permacrete Products Corporationrepresented by Tile, Marble, Terrazzo Finishers, Gran-
ite Cutters, and Shopmen, Local 98-T, United Brother-
hood of Carpenters and Joiners of America, AFL±CIO
are entitled to perform the sealing of modular precast
concrete burial crypts at the Holy Sepulchre Cemetery
in Worth, Illinois.2. Cement Masons', Rock Asphalt and CompositionFloor Furnishers' Local Union No. 502 of the Opera-
tive Plasterers, Cement Masons Institute of America,
AFL±CIO is not entitled by means proscribed by Sec-
tion 8(b)(4)(D) of the Act to force Permacrete Products
Corporation to assign the disputed work to employees
represented by it.3. Within 10 days from this date of this decision,Cement Masons', Rock Asphalt and Composition Floor
Furnishers' Local Union No. 502 of the OperativePlasterers, Cement Masons Institute of America, AFL±
CIO shall notify the Regional Director for Region 13
in writing whether it will refrain from forcing the Em-
ployer, by means proscribed by Section 8(b)(4)(D), to
assign the disputed work in a manner inconsistent with
the determination.